Exhibit 10.1

AMENDMENT NO. 2 TO THE

AMENDED AND RESTATED

STEWART ENTERPRISES, INC.

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

This Amendment No. 2 to the Amended and Restated Stewart Enterprises, Inc.
Supplemental Executive Retirement Plan is effective as of January 28, 2011.

WHEREAS, the Compensation Committee of the Board of Directors of Stewart
Enterprises, Inc. (the “Company”) wishes to amend the Amended and Restated
Supplemental Executive Retirement Plan (the “Plan”) to add a participant.

NOW THEREFORE, the Plan is hereby amended as follows:

Lewis J. Derbes, Jr. is hereby added as a Class B Participant in the Plan.

Executed in Jefferson, Louisiana, this 28th day of March, 2011.

 

WITNESSES:     STEWART ENTERPRISES, INC. /s/ Margo Gremillion     By:  

/s/ Thomas J. Crawford

Print Name: Margo Gremillion       Thomas J. Crawford

 

/s/ Lisa T. Winningkoff

      President and Chief Executive Officer

Print Name: Lisa T. Winningkoff

     